Case: 14-10815   Date Filed: 09/03/2014   Page: 1 of 4


                                                       [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 14-10815
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 4:13-cr-10024-JEM-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

ROBERT ALLEN CHRISTIANSEN,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (September 3, 2014)

Before TJOFLAT, ANDERSON and COX, Circuit Judges.

PER CURIAM:

     Robert Allen Christiansen appeals his conditional guilty plea for being a

felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
              Case: 14-10815     Date Filed: 09/03/2014   Page: 2 of 4


924(e)(1). Christiansen contends that the district court erred by denying his motion

to suppress the firearm found on his person during an investigatory stop and safety

frisk. He contends that the deputy lacked reasonable suspicion of criminal activity

when initiating the investigatory stop. We affirm.

      We review a district court’s denial of a motion to suppress under a mixed

standard of review, reviewing factual findings for clear error, and the application

of the law to the facts law de novo. United States v. Jordan, 635 F.3d 1181, 1185

(11th Cir. 2011). We construe facts in the light most favorable to the party

prevailing below, and we grant substantial deference to the district court’s explicit

and implicit credibility determinations. United States v. Lewis, 674 F.3d 1298,

1303 (11th Cir. 2012). We review de novo a district court’s determination of

reasonable suspicion or probable cause. Ornelas v. United States, 517 U.S. 690,

699, 116 S. Ct. 1657, 1663 (1996).

      Christiansen contends that reasonable suspicion of a traffic violation cannot

provide a basis for an investigatory stop. However, an officer may conduct a brief,

warrantless investigatory stop when he has reasonable suspicion that a traffic

offense has occurred. United States v. Spoerke, 568 F.3d 1236, 1248 (11th Cir.

2009). Reasonable suspicion is met when an officer has a particularized and

objective basis to suspect a person of criminal activity. Ornelas, 517 U.S. at 695–

96, 116 S. Ct. at 1661. We examine the totality of the circumstances to determine


                                         2
               Case: 14-10815     Date Filed: 09/03/2014     Page: 3 of 4


whether the officer had reasonable suspicion, and we give due weight to the

officer’s experience. United States v. Briggman, 931 F.2d 705, 709 (11th Cir.

1991).

      During an investigatory stop, an officer may frisk a detained person for

weapons if he reasonably believes that the person threatens the officer’s safety or

the safety of others. United States v. Griffin, 696 F.3d 1354, 1359 (11th Cir.

2012). We grant great deference to the officer’s judgment about safety concerns.

Id. at 1360. An officer’s belief of a threat to his safety may be supported if he is

alone during the stop, if the detained person is evasive, or if the detained person

refuses to follow the officer’s instructions. Id. at 1359.

      In this case, the deputy witnessed Christiansen enter the highway to flag

down a vehicle and make a hand signal commonly used by hitchhikers. Thus, the

deputy had probable cause to believe Christiansen was hitchhiking—a traffic

violation in Florida. After detaining Christiansen for the investigative stop, the

deputy learned that he had previously been convicted of armed robbery and was

carrying a knife in his right pocket. Despite the officer’s admonition to keep his

hands visible, Christiansen hid his right hand and turned so the officer could not

see the right side of his body (where the knife was held). From these events, the

deputy could reasonably believe he was in danger and needed to frisk Christiansen

for safety. Accordingly, neither the deputy’s investigative stop nor safety frisk


                                           3
              Case: 14-10815    Date Filed: 09/03/2014   Page: 4 of 4


violated the Fourth Amendment.       The district court did not err in denying

Christiansen’s motion to suppress.

      AFFIRMED.




                                        4